Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Pub. No. 2010/0241985 A1) shows a method of providing user interfaces (UIs) supporting one hand control (Figs. 5 – 9 and paras. 49 and 51), the method comprising: displaying the UIs (i.e. keys) on a display area of a touch screen 20 (Fig. 5 and para. 49); identifying a first area touched by a first touch input on the touch screen (Fig. 9 and para. 61); displaying the UIs rearranged in a first touchable partial area on the touch screen, in response to identifying the first touchable partial area based on the first area (Figs. 6 and 9 and paras. 51 and 61); identifying a second area touched by a second touch input on the touch screen (Fig. 9 and para. 62); and displaying the UIs rearranged in a second touchable partial area on the touch screen, in response to identifying the second touchable partial area based on the second area (Figs. 7 and 9 and paras. 53 and 62).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the range of possible points is estimated based on directional movement of the first touch input, that the second touch input is for adjusting at least one boundary of the first touchable partial area, and that in response to identifying an 
	The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 8, 17 and 18 are allowable at least by virtue of their dependence on claim 1.
		Claim 9 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.    
		Claims 10 – 16 are allowable at least by virtue of their dependence on claim 9.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/CARL ADAMS/
Examiner, Art Unit 2627